DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks  received 07/15/2022. 
2.	Claims 1, 4, 7, 13  have been amended.	
3.	Claims 26 – 27  are newly added claims.
4.	Claims 6, 19 have been cancelled.
5.	Claims 1 – 27  are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 07/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 06/24/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Objection to the Claim
1.	The Examiner acknowledges the amendment made to claims 1, 4, 7 and 13 with regards to the various informalities presented in the last office action, as a result the objections pertaining to the above claims are now  withdrawn. 
Response to Arguments
1.	Applicant’s amendment to claims 1 and 13 filed on 07/15/2022 necessitated a new ground(s) of rejection presented in this Office action for at least the following reason(s):
 Before incorporating claim 6 into claim 1, the applicant amended the original claim 1 to recite: 
 	“…wherein the broadcast-type signals and channels compriseand a broadcast channel” hence changing the original scope of claim 1, that is both the synchronization and broadcast channel is taken into consideration. The examiner reviewed the arguments presented with regards to claim 6 and was persuaded that the art used in the last non-final with regards to the rejection to claim 6 did not satisfy the limitation of claim 6. Aa a whole the scope of claim 1 was changed as earlier explained prompting a further search and consideration.         Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    Please see new grounds of rejection presented below. 
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 4, 7 – 16, 18 and 20 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2015/0296514 A1) in view of Miao et al. (US 2018/0279388 A1).
	Regarding claim 1, Morioka discloses: A method for controlling a user equipment (abstract, the communication devices are controlled by a base station with regards to resource allocation, see figure 1), comprising:
 transmitting broadcast-type signals and channels to the user equipment through a dedicated resource unit so that the user equipment accesses a network (see figure 4, the center frequency 530 (narrowband region and is interpreted as the dedicated resource unit) houses the broadcast type signal and channels since this information (SSS/PSS/PBCH and VC-PDCCH) is broadcast to multiple UEs see ¶ 0054 and ¶ 0056);
 wherein the dedicated resource unit is only configured to transmit the broadcast-type signals and channels (figure 4, the 1.4 MHZ strip is used only  (dedicated) to transmit the broadcast channel and signals, this is refer to as a narrowband region, see ¶ 0055 - ¶ 0056, also see figure 5), and is continuous in a frequency domain and a time domain (figure 4, the narrow band strip (530) is considered the dedicated resource unit , since it is dedicated to particular/specific UEs in the system, notice the strip of 1.4 MHz is part of a larger bandwidth 532 which is continuous in frequency in the vertical direction and continuous in time in the horizontal direction, see also figure 5)
wherein the broadcast-type signals and channels comprise synchronization signal, a  broadcast channel (¶ 0054, the broadcast signal in the narrowband region label 530 in figure 4 and seen in ¶ 0054 contains PSS/SSS and PBCH, see also figure 5) 
[Note: additional reference of Xiong et al. (US 2018/0152269 A1, support is found in the provisional application) , Abstract, ¶ 0068 - ¶ 0069, figure 11, ¶ 0035,  ¶ 0039, discloses all the elements cover by the primary reference above. See also Xue et al. (US 2017/0245, 278), ¶ 0109]


Morioka does not disclose: wherein transmitting the broadcast-type signals and channels to the user equipment through the dedicated resource unit comprises: transmitting the broadcast-type signals and channels repeatedly in a plurality of the dedicated resource unit of different time domain positions. However in the same field of endeavor Miao discloses the above missing feature, see ¶ 0064 and figure 6 that is the horizontal axis represent the time domain and the first subblock houses the SS and PBCH it is then repeated in the fifth subblock that is a different time domain position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morioka’s system in view of Miao. The motivation for making the above modification would have been for coverage extension that involves resource partition configuration on a UE-specific basis may advantageously reduce system signaling overhead [¶ 0049 or Miao].

 	Claim 13 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 2, Morioka further discloses:  The method for controlling the user equipment according to claim 1, wherein the dedicated resource unit comprises a subframe or a transmission time interval in the time domain.  (figure 7 of Morioka that is the VC-PDCCH occupies two slots within the subframe and is refer to as the dedicated resource units).

Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Morioka further discloses:  The method for controlling the user equipment according to claim 1, wherein a time domain position and a frequency domain position of the dedicated resource unit are a predefined time domain position and a predefined frequency domain position respectively. (figure 3 – 5, the narrowband region is specific to a particular time domain position and frequency domain position, about 1.4 MHz).

 	Claim 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	Claim 7, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the broadcast-type signals and channels comprise a plurality of signals and/or channels, and the plurality of signals and/or channels located in a same dedicated resource unit are independently encoded and modulated, so that the user equipment independently demodulates and decodes the plurality of signals and/or channels located in the same dedicated resource unit.  (¶ 0056, it is implied since the region of 530 of figure 4 – 5 has separate partition that indicates a different encoding and modulation being involved so that when the UE receives the SS/PBCH or VC-PDCCH it will perform demodulation and decoding accordingly and independently of each other in the dedicated resources of region 530).

 	Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Claim  8, Morioka further discloses: method for controlling the user equipment according to claim 1, wherein the broadcast-type signals and channels comprise a plurality of signals and/or channels, and there is a sequence among the plurality of signals and/or channels located in a same dedicated resource unit in the time domain.  (figure 4 and 5, dedicated narrowband region 530 houses a plurality of signals and broadcast channels (SSS/PBCH) see time domain on the horizontal axis).


Claim  9, Morioka further discloses: The method for controlling the user equipment according to claim 10, wherein the broadcast-type signals and channels comprise a synchronization signal, a broadcast channel and a common control channel, and the synchronization signal, the broadcast channel and the Case No. UNT0209US3 Serial No. 15/453,110common control channel are sequentially arranged in the dedicated resource unit in the time domain.   (figure 4 and 5, dedicated narrowband region 530 houses a plurality of signals:  broadcast channels (SSS/PBCH) and VC-PDCCH all arranged in sequence in the dedicated region 530 along the time horizontal axis).

Claim 21 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

 	Claim  10, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment is any of an enhanced mobile broadband user equipment, a large-scale machine-type communication user equipment and a high reliability and low latency communication user equipment. (¶ 0003, ¶ 0043, MTC (machine type communication)/smart meters (¶ 0043)).

 	Claim 23 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

            Claim 11, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment comprises different kinds of user equipment, the different kinds of user equipment correspond to different kinds of broadcast-type signals and channels, and the method further comprises: dividing the dedicated resource unit into a plurality of dedicated resource subunits according to the different kinds of user equipment; and transmitting the broadcast-type signals and channels to the user equipment through the dedicated resource unit comprises: transmitting the different kinds of broadcast-type signals and channels through the plurality of dedicated resource subunits, wherein each of the plurality of dedicated resource subunits is independently encoded and modulated (figure 4 – 5 and figure 7, the narrowband resource 530 is divided up to transmit the PBCH/PSS/SSS and VC-PDCCH all located in the narrowband dedicated region, the different kind of user equipment are seen in figure 6 and 7 (¶ 0003 and ¶ 0043), these region are known in the art to be independently encoded and modulated. See supporting reference of Kim et al. (US 2018/0054289 A1), figure 13 and description in ¶ 0240 – 241) for different kinds of broadcast type signals for the different UEs). 

Claim 24 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

 	Claim 12, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein the user equipment comprises different kinds of user equipment, the different kinds of user equipment correspond to different kinds of broadcast-type signals and channels, and the different kinds of broadcast-type signals and channels in the dedicated resource unit are encoded and modulated in hybrid. (see figure 6, the different kinds of user equipment is seen in ¶ 0003 and ¶ 0043, these different user equipment are see in in figure 6 and 7, that is UEc and UEb, these different regions are modulated and encoded, such hybrid encoding and modulation is well known in the art and would have been obvious to one of ordinary skilled in the current technology. See supporting reference of Kim et al. (US 2018/0054289 A1), figure 13 and description in ¶ 0240 – 241) for different kinds of broadcast type signals for the different UEs along with a specific encoding scheme).

Claim 25 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

 	Claim 4, Morioka further discloses: The method for controlling the user equipment according to claim 1, wherein transmitting the broadcast-type signals and channels to the user equipment comprises: transmitting the broadcast-type signals and channels to the user equipment according to a preset basic carrier configuration   so that user equipment of different kinds can recognize the broadcast-type signals and channels.   (Figure 3, the PSS/SS/PBCH and VC-PDCCH region is transmitted on a specific region of the bandwidth, this can also be seen in figure 4 and 5, that is VC-PDCCH (common control channel) is placed specifically in the 1.4Mhz region. The various UE will be able to recognize the band over which the transmission is happening).

Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Regarding claim 22, Morioka further discloses:  The method for controlling the user equipment according to claim 21, wherein the broadcast-type signals and channels comprise at least one of a synchronization signal, a broadcast channel and a common control channel [ Figures 4 and 5]; and processing the plurality of signals and/or channels located in the same dedicated resource unit sequentially according to the sequence of the plurality of signals and/or channels located in the same dedicated resource unit in the time domain comprises: searching the synchronization signal; determining configuration of the broadcast channel based on the synchronization signal; detecting the broadcast channel; determining configuration of the common control channel according to information of the broadcast channel; and detecting the common control channel. [as seen in ¶ 0040, the PSS and SSS has to be decoded first to determine frame synchronization and obtain the cell ID, the PBCH is then obtained based on the synchronization signals in order to access the cell. ¶ 0055 (latter part), the VC-PDCCH (common control channel as explained in claim 1) is provided with SS/PBCH, that is the common control channel is determined based on the SS/PBCH. Claim 22 is the normal procedure of how the cell decodes each control inforamtion in order to attach to the network].

Regarding claim 18, Miao further discloses: Thee method for controlling the user equipment according to claim 13, wherein accessing the network comprises using the broadcast reference signal for time and frequency offset tracking and/or channel estimation. [¶ 0046, channel estimation].
Claim 26, Morioka further discloses:  The method for controlling the user equipment according to claim 1, wherein transmitting the broadcast-type signals and channels through the dedicated resource unit comprises: transmitting the broadcast channel to the user equipment by using a preset broadcast reference signal.  [see figure 4, labelled SS/PBCH, that is the SS signal are secondary sync signal that are preset and  broadcast to all UE in the network ].


 	Claim 27, Morioka further discloses: The method for controlling the user equipment according to claim 13, wherein receiving the broadcast-type signals and channels from the network side through the dedicated resource unit comprises: receiving the broadcast channel by using a preset broadcast reference signal.  [see figure 4, labelled SS/PBCH, that is the SS signal are secondary sync signal that are preset and  broadcast to all UE in the network ].


2.	Claims  5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2015/0296514 A1) in view of Miao et al. (US 2018/0279388 A1) and Furuskog et al. (US 2015/0229342 A1).
 Regarding claim 5, Morioka in view of Miao discloses: The method for controlling the user equipment according to claim 4 (see rejected claim 4). Morioka further discloses: wherein the basic carrier configuration comprises a subcarrier spacing (figure 3, and figure 4 – 5, for the transmission of the VC-PDCCH specific subcarrier spacing must be used although not explicitly disclosed by the reference it is well known in the art that specific subcarrier spacing must be used in transmitting the VC-PDCCH, support for such a claim is seen in the reference of Xu et al. (US 2014/0198685 A1), ¶ 0116; Ahmadi (US 2013/0114525 A1), figure 2B and ¶ 0077; Seo (US 2015/0092690), ¶ 0106 and ¶ 111. In other words the VC-PDCCH in the primary reference operates the same way as the E-PDCCH for a specific type of devices in the network (¶ 0060 of Morioka and figure 7, that is the VC-PDCCH operates like the ePDCCH) hence applying the same configuration for the VC-PDCCH is the same as the EPDCCH for narrow band transmission).
Morioka in view of Miao does not disclose explicitly:  wherein the basic carrier configuration comprises: a subcarrier spacing and a cyclic prefix length, however in the same field of endeavor Furuskog disclose the above feature see (¶ 0016, that is the EPDCCH can be configured with regards to a particular CP length. In other words the VC-PDCCH in the primary reference operates the same way as the E-PDCCH for a specific type of devices in the network (¶ 0060 of Morioka and figure 7, that is the VC-PDCCH operates line the ePDCCH) hence applying the same configuration for the VC-PDCCH is the same as the EPDCCH for narrow band transmission).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morioka’s system in view of Miao and Furuskog. The motivation for making the above modification would have been for localized transmission of the EPDCCH (¶ 0016 of Furuskog). 

Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463